Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s Remarks/Arguments filed 3/21/2022 have been considered.  Claims 2-8 have been canceled and claims 9-27 have been newly added by applicant.  Claims 1, 9-27 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, paragraphs 1-4, filed 3/21/2022, with respect to claims 1, 9-27 have been fully considered and are persuasive in light of the amended claim 1, and new claims 9-27.  The statutory double patenting rejection of claims 1-8 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a communication method, the method comprising:
“the second portion includes second information relating to first signal power for the second station and third information relating to second signal power for a third station; and
receiving, by the first station, a second frame from the second station” in combination with other recited elements in claim 1.

The present application also relates to a communication method, comprising:
“the second portion includes second information relating to first signal power for the first station and third information relating to second signal power for a third station; and
transmitting, by the first station, a second frame to the second station” in combination with other recited elements in claim 13.

The present application also relates to a station, comprising:
“the second portion includes second information relating to first signal power for the station and third information relating to second signal power for yet another station; and
cause the station to transmit a second frame to the another station” in combination with other recited elements in claim 18.

The present application also relates to a communication device for a station, the communication device comprising:
“the second portion includes second information relating to first signal power for the station and third information relating to second signal power for yet another station; and
cause the station to transmit a second frame to the another station” in combination with other recited elements in claim 23.

The closest prior art, Choi (US Publication 2002/0168993 A1), teaches STA1 transmits a frame to a STA2, wherein the frame comprises a plurality of fields, including a TXPWR_LEVEL field.  Choi further teaches STA2 uses a path loss estimation to adjust its transmit power when transmitting a frame to STA1.  The path loss is determined by the difference between the TXPWR_LEVEL and the received power level RSSI.
A second prior art, Larsen et al. (US Publication 2005/0063356 A1 A1), teaches a local transmitting station obtains a RSSI that is measured by the local transmitting station based on the frame received from a remote station or a RSSI value of the remote station that is included in the frame received from the remote station.
However, Choi and Larsen, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471